Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Status of Claims
This office action for the 15/791,956 case is in response to the communications filed February 25, 2022.
Claims 1, 8 and 15 were amended February 25, 2022. 
Claims 1-5, 8-12 and 15-18 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teached as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2015/0371226; herein referred to as Hurley) in view of Kaniz et al. (US 2010/0071055; herein referred to as Kaniz) in further view of Driscoll et al. (US 2016/0035001; herein referred to as Driscoll).
As per claim 1, 
Hurley teaches a memory device; (Paragraph [0037] of Hurley)
Hurley further teaches a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to: 
Hurley further teaches receive, from a computing device of a user, a user-defined predetermined action to be performed in response to a remote monitoring device detecting a triggering signal from a mobile device; (Paragraphs [0022], [0048]-[0061] and Figures 1 and 5 of Hurley
Hurley further teaches wherein the user-defined predetermined action comprises: a pre-authorization request for a transaction with a merchant at a merchant location, wherein the remote monitoring device is located at the merchant location, wherein the transaction comprises a product or service of the merchant and a known transaction amount or a transaction amount limit and an approval to use an account of the user to execute the transaction at the known transaction amount or at or below the transaction amount limit. (Paragraphs [0022]-[0027] of Hurley. The teaching describes a credential applet of the MFC component may be configured to provide sufficient detail for identifying a funding account or other financial instrument or credit source, where the information from such a credit applet may be used in communicating with the merchant subsystem. The issuing bank subsystem may be a financial institution that may assume primary liability for a consumer’s capacity to pay off debts they may incur with a specific credential. This is understood by the examiner that a consumer is pre-approved to spend a given a given amount with a specific credit card; otherwise known as a credit limit. When a credential of a secure element of device is provided as a commerce credential data communication to merchant subsystem (e.g., as a contactless proximity-based communication 15 to merchant terminal 220), merchant subsystem may leverage acquiring bank subsystem and/or financial institution subsystem for completing a financial transaction based on that commerce credential data communication. This establishes a pre-authorization request for a transaction with a merchant at a merchant location. Based on such a received commerce credential data communication, merchant subsystem may be configured to generate and transmit data to acquiring bank subsystem (e.g., via a communication path 25 between merchant subsystem 200 and acquiring bank subsystem 300), where data may include payment information and an 
Hurley further teaches cause the remote monitoring device to scan a geographical region for the triggering signal from the mobile device, wherein the mobile device is configured to emit the triggering signal at all times within a predetermined geographic region (Paragraphs [0022], [0048]-[0061], [0105] and Figures 1 and 5 of Hurley. The teaching describes that a terminal at the merchant subsystem is activated to detect an NFC module from the user electronic device. The teaching further describes “NFC processor module 142 may be configured to switch NFC device module 130 (e.g., in conjunction with NFC antenna 134 or shared antenna 116) between an active mode where NFC 
Hurley further teaches receive, from the remote monitoring device, an indication that the triggering signal from the mobile device is received; and (Paragraphs [0022]-[0027], [0048]-[0061] and Figures 1 and 5 of Hurley. The teaching describes that the merchant subsystem communicates to the financial server that the triggering signal was received)
Hurley further teaches in response to receiving the indication that the triggering signal is received, transmit the triggering signal to a robotic process automation system configured to execute the predetermined action and cause an execution of the transaction at an instance in which the mobile device is within the merchant location. (Paragraphs [0022], [0048]-[0061] and Figures 1 and 5 of Hurley. The teaching describes after the received triggering signal, payments are issued to the merchant, at the merchant location, via a robotic process automation system.)
Hurley does not explicitly teach wherein the robotic process automation system is configured to execute the steps of the predetermined action in parallel. 
However Kaniz teaches a system that is configured to execute steps of a predetermined action in parallel. (Paragraphs [0010] and [0011] of Kaniz. The teaching describes “[t]he network interface system includes a bus interface system, a media access control system, and a security system. The security system is operative to selectively encrypt and authenticate outgoing data” and “conventional security processing, authentication follows encryption. This means that authentication and encryption cannot be carried out 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Hurley, the teaching of Kaniz. Paragraph [0011] of Kaniz demonstrates that there is a technological advantage in improving processing functions when tasks are done in parallel. One of ordinary skill in the art would have recognized this benefit and added to the teaching of Hurley, the teaching of Kaniz based on this incentive without yielding unexpected results. 
The combined teaching of Hurley and Kaniz does not explicitly teach wherein at least a portion of the geographical region is remote from the merchant location or wherein the triggering signal is received from the mobile device when the mobile device is remote from the merchant location. 
Driscoll teaches wherein at least a portion of the geographical region is remote from the merchant location and wherein the triggering signal is received from the mobile device when the mobile device is remote from the merchant location. (Paragraphs [0058]-[0062] of Driscoll. The teaching describes a mobile check-in application, run on a mobile device, to set up the payment of fuel before a vehicle receives the fuel and before the vehicle reaches the merchant location. The moment that the vehicle reaches the gas station, a wireless beacon detects the arrival of the vehicle and sends a triggering signal. This is considered as a geographic region that is remote from the merchant location and receiving a triggering signal remote from the merchant location because the wireless beacon is the determining feature to detect the triggering signal from the mobile application. When the beacon determines that the mobile device is in range, the vehicle itself is not near the pump and no transaction can be completed the moment the vehicle 
 It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Hurley and Kaniz, the wireless beacon payment teachings of Driscoll. Paragraph [0003] of Driscoll describes that payment for certain transactions such as payment for fuel requires either cash or physical payment cards. The deficiency in this type of payment is that it can be time consuming and inconvenient when a user doesn’t have the correct type of payment when they are on the move. The disclosed methods of Driscoll improve this situation by providing a mobile payment option. This mobile option improves the time taken in the payment step of the commercial transaction. One of ordinary skill in the art would have added to the combined teaching of Hurley and Kaniz, the teaching of Driscoll based on this incentive without yielding unexpected results.  
As per claim 2, 
The combined teaching of Hurley, Kaniz and Driscoll teaches the limitations of claim 1. 
Hurley further teaches the processing device is further configured to execute the computer-readable program code to pre-authorize the transaction with the merchant and executing the predetermined action comprises: transmitting, to a computing device of the merchant, indication that the transaction is pre-authorized, receiving a transaction confirmation from the computing device of the merchant and in response to receiving the transaction confirmation, transmitting an indication of the transaction confirmation to the mobile device. (Paragraphs [0022]-[0028] of Hurley. The teaching describes a credential applet of the MFC component may be configured to provide sufficient detail for identifying a funding account or other financial instrument or credit source, where the information from such a credit applet may be used in communicating with the merchant subsystem. The issuing bank subsystem may be a financial institution that may assume 
As per claim 3, 
The combined teaching of Hurley, Kaniz and Driscoll teaches the limitations of claim 2. 
Hurley further teaches wherein the remote monitoring device is positioned at a location associated with the product or service of the merchant at the merchant location. (Paragraph [0028] of Hurley. The teaching describes “after a user of electronic device 100 has chosen a product or service for purchase and has appropriately enabled a specific cash credential of device 100 to be used for payment, merchant subsystem 200 may receive an appropriate commerce credential data communication 15 indicative of commerce credential data for the specific cash credential”)
As per claim 4, 
The combined teaching of Hurley, Kaniz and Driscoll teaches the limitations of claim 2.
Hurley further teaches the approval to use the account of the user to execute the transaction further comprises an approval to transfer the known transaction amount or the transaction amount limit to a separate account or an escrow account; the processing device is further configured to execute the computer-readable program code to transfer, prior to causing the remote monitoring device to scan the geographical region, the known transaction amount or the transaction amount limit to the separate account or the escrow account; and executing the predetermined action further comprises transferring the known transaction amount or the transaction amount limit from the separate account or the escrow account to an account associated with the merchant. (Paragraphs [0022], [0048]-[0061] and Figures 1 and 5 of Hurley. The teaching describes that an amount limit is predetermined for the transaction. When the user initiates payment with the merchant, the funds would be transferred to a separate account associated with the merchant.)
As per claim 5, 
The combined teaching of Hurley, Kaniz and Driscoll teaches the limitations of claim 1.
Hurley teaches the limitations of claim 1. wherein the processing device is further configured to execute the computer-readable program code to cause the remote monitoring device to scan the geographical region for the triggering signal from the mobile device during a predetermined period of time; receive, from the remote monitoring device, the indication that the triggering signal from the mobile device is received within the predetermined period of time; and in response to receiving the indication that the triggering signal is received within the predetermined period of time, transmit the triggering signal to the robotic process automation system configured to execute the predetermined action. (Paragraphs [0022], [0048]-[0061] and Figures 1 and 5 of Hurley. The teaching describes that the NFC module would be active in the time period around the initialization of the transaction authorization.)
As per claim 8, 
Claim 8 is substantially similar to claim 1. As such, claim 8 is rejected for the same reasons as claim 1.
As per claim 9, 
Claim 9 is substantially similar to claim 2. As such, claim 9 is rejected for the same reasons as claim 2.
As per claim 10, 
Claim 10 is substantially similar to claim 3. As such, claim 10 is rejected for the same reasons as claim 3.
As per claim 11, 
Claim 11 is substantially similar to claim 4. As such, claim 11 is rejected for the same reasons as claim 4.
As per claim 12, 
Claim 12 is substantially similar to claim 5. As such, claim 12 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 1. As such, claim 15 is rejected for the same reasons as claim 1.
As per claim 16, 
Claim 16 is substantially similar to claim 2. As such, claim 16 is rejected for the same reasons as claim 2.
As per claim 17, 
Claim 17 is substantially similar to claim 4. As such, claim 17 is rejected for the same reasons as claim 4.
As per claim 18, 
Claim 18 is substantially similar to claim 5. As such, claim 18 is rejected for the same reasons as claim 5.

Response to Arguments
Applicant’s arguments submitted February 25, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                  

/JOHN P GO/Primary Examiner, Art Unit 3686